Citation Nr: 0524751	
Decision Date: 09/12/05    Archive Date: 09/21/05

DOCKET NO.  01-09 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUES

1.  Entitlement to an increased rating for hemorrhoids, 
evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for a scar on the left 
cheek, initially evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD 

J. M. Wagman, Associate Counsel

INTRODUCTION

The veteran had active military service from September 1978 
to February 1997.

This matter was last before the Board of Veterans' Appeals 
("Board") in November 2003 when it was remanded to the 
Appeals Management Center ("AMC") of the Department of 
Veterans Affairs ("VA").  In a November 2004 rating 
decision, the AMC increased an evaluation for hemorrhoids 
initially evaluated as 0 percent disabling to 10 percent 
disabling and granted an initial compensable rating for a 
scar on the left cheek as 10 percent disabling effective from 
the original date of the claims, October 13, 2000.  A 
supplemental statement of the case ("SSOC") was issued by 
the AMC in January 2005, and the case was returned to the 
Board for further appellate review.


FINDINGS OF FACT

1.  The veteran has visible hemorrhoids (internal and 
external) that are painful upon palpitation, however, there 
is no evidence of persistent bleeding with secondary anemia 
or fissures associated with the veteran's hemorrhoids.

2.  The veteran has an exposed, irregularly shaped and 
hyperpigmented 3.5 cm scar on his left jaw/cheek which, at 
times, is painful and numb; however, does not cause deformity 
of the jaw or cheek and is not unsightly or markedly 
repugnant.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 10 
percent for hemorrhoids have not been met.  38 U.S.C.A. §§ 
1155, 5107(a) (West 2002); 38 C.F.R. § 4.114(a), Diagnostic 
Code 7336 (2004).

2.  The criteria for an initial rating in excess of 10 
percent for a facial scar have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7800 
(2001); 38 C.F.R. § 4.118, Diagnostic Code 7800 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

The Board has considered whether VA has satisfied its duty to 
provide notice and assist the veteran in the development of 
the claim pursuant to the provisions of the Veterans Claims 
Assistance Act ("VCAA") of 2000.  106 Pub. L. 475, 114 
Stat. 2096 (2000).  In pertinent part, this law defines VA's 
notice and duty to assist requirements.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107 (West 2002); See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was 
held, in part, that a VCAA notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. §3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  The Pelegrini Court 
also held that the language of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) require that a VCAA notice be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction ("AOJ") decision on a claim for VA 
benefits.

In specific compliance with Quartuccio, subsequent to the 
Board's remand of this matter in November 2003, the veteran 
was advised by letter dated in March 2004 of what evidence 
would substantiate his claims - specifically, that such 
evidence would be that which would demonstrate a worsening of 
his service-connected disorders, and that it was his 
responsibility to provide such evidence and comply with VA's 
directive for him to submit to a VA examination.  See Jones 
v. Brown, 7 Vet. App. 134 (1994).  Other evidence 
demonstrating that the veteran was apprised of what evidence 
would substantiate his claim includes the February 2001 
rating decision which was provided to the veteran; the 
September 2001 Statement of the Case; the Board's April 2002 
denial of the claim; and the November 2004 Supplemental 
Statement of the Case.  

Given this extensive history of correspondence which fully 
provided notice of elements (1), (2) and (3) see above, and 
it is not necessary for the Board to provide extensive 
reasons and bases as to how VA has complied with the VCAA's 
notice requirements.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  In particular,  by virtue of the rating decision 
on appeal and the January 2005 Supplemental Statement of the 
Case, the veteran was provided with specific information as 
to why these particular claims were evaluated, and of the 
evidence lacking which would justify a higher evaluation.  

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  The veteran has not alleged that any 
notice deficiency exists.  For these reasons, to decide the 
appeal would not be prejudicial error to the claimant.  See 
Mayfield, 19 Vet. App. 103 (2005).

With respect to VA's duty to assist, the VCAA also requires 
VA to make reasonable efforts to help a claimant obtain 
evidence necessary to substantiate his claims.  38 U.S.C.A. 
§ 5103A (2002); 38 C.F.R. § 3.159(c), (d) (2004).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to made a 
decision on a claim.

In this case, the both the RO and AMC obtained all relevant 
evidence identified by the veteran.  Medical exams were 
afforded to the veteran in December 2000 and April 2004 to 
ascertain the current level of disability for both the 
hemorrhoids and facial scar.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist the claimant in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the claimant at 
every stage of this case.  Given the development undertaken 
by the RO and the fact that the veteran has not authorized VA 
to obtain any further evidence to support his claims, the 
Board finds that the record is ready for appellate review and 
the veteran will not be prejudiced by the Board proceeding to 
the merits of the claims.

The Merits of the Claims

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  A rating specialist must 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture to accurately represent the elements of 
disability present.  38 C.F.R. § 4.2 (2004).  As such, the 
determination of whether an increased evaluation is warranted 
is to be based on a review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
appellant.  38 U.S.C. § 5107(b) (West 2002).  The Board 
considers all the evidence of record, but only reports the 
most probative evidence regarding the current degree of 
impairment, which consists of records generated in proximity 
to and since the claims on appeal.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows: 

(1) Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent 
medical evidence may also mean statements 
conveying sound medical principles found 
in medical treatises.  It would also 
include statements contained in 
authoritative writings such as medical 
and scientific articles and research 
reports or analyses.  (2) Competent lay 
evidence means any evidence not requiring 
that the proponent have specialized 
education, training, or experience.  Lay 
evidence is competent if it is provided 
by a person who has knowledge of facts or 
circumstances and conveys matters that 
can be observed and described by a lay 
person.

38 C.F.R. § 3.159(a).
Hemorrhoids

The veteran's 10 percent rating for hemorrhoids under 
Diagnostic Code 7336 contemplates external or internal 
hemorrhoids that are large or thrombotic, irreducible, with 
excessive redundant tissue, and evidencing frequent 
recurrences. 38 C.F.R. § 4.114 (a), Diagnostic Code 7336 
(2004).  A higher 20 percent rating is warranted when there 
is persistent bleeding and with secondary anemia or when 
there are hemorrhoids with fissures.  Id.

The veteran has described his hemorrhoid disorder as 
recurrent in nature, usually with the onset of diarrhea, once 
or twice a month, lasting for "about a day."  His reported 
symptoms include stinging to his perirectal area that becomes 
worse "with straining and multiple bowel movements."  He 
has no staining of his underwear and denies blood in his 
stools.  He reports a small amount of blood on his tissue 
after wiping, at least 1-2 times per month.  

During a March 2004 VA examination to evaluate the severity 
of the disorder, the examining physician reported no fissures 
and no bleeding, which was confirmed by an occult stool test.  
The veteran also stated he had no knowledge of bleeding.  No 
hemorrhoids, internal or external were noted.  

During an April 2004 VA examination, the examining physician 
found no external hemorrhoids, however, he noted a small 
internal hemorrhoid that was "tender to the touch."  The 
physician found no fissures and no external redundant tissue.  
A random occult stool test was negative for blood, however, a 
"stool for occult blood test" was positive and three home 
collected stool samples were also positive for blood.  The 
examining physician assessed the veteran's hemorrhoids as 
causing mild to moderate impairment secondary to pain.  
Neither examining physician noted the presence of anemia.

On this record, the Board finds by a preponderance of the 
evidence that the veteran's hemorrhoid disorder is primarily 
manifested by the recurrence of small to moderate-sized 
hemorrhoids absent evidence persistent bleeding with 
secondary anemia or fissures.  Therefore, the preponderance 
of the evidence demonstrates that the veteran does not meet 
the criteria for a rating in excess of 10 percent for 
hemorrhoids for any point during the appeal period.  The 
claim for a higher rating, therefore, must be denied.  There 
is no doubt of material fact to be resolved in the veteran's 
favor.  38 U.S.C.A. § 5107(b) (West 2002).

In so holding, the Board has considered the veteran as 
competent to describe symptoms associated with his hemorrhoid 
disorder.  However, the medical evidence of record is more 
probative to establish the absence of persistent bleeding, 
anemia and fissures related to the veteran's hemorrhoid 
disorder.  The Board has also considered whether the criteria 
for referral of the claim to the Director of Compensation and 
Pension for consideration of an extraschedular rating have 
been met.  See 38 C.F.R. § 3.321(b) (2004).  A review of the 
record contains no lay or medical evidence that the veteran's 
hemorrhoid disorder markedly interferes with his 
employability, and the veteran has not required frequent 
hospitalizations to treat this disability.  His loss of 
working time for treatment of his condition is contemplated 
in his 10 percent award of compensation.  See 38 C.F.R. § 4.1 
(2004).


Facial Scar

An appeal from the initial assignment of a disability rating 
requires consideration of the entire time period involved, 
and contemplates "staged ratings" where warranted. See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2004).  
In this case, in a November 2004 rating decision, the veteran 
was granted service connection for a scar of the right 
jaw/cheek, and was assigned a ten percent rating under 
Diagnostic Code 7800, effective April 16, 2001.  The veteran 
is currently seeking a higher initial compensable evaluation.



At the time the veteran filed his claim for an increased 
evaluation, the pertinent rating criteria provided that scars 
such as the ones under consideration were to be rated based 
upon the resulting disfigurement of the head, face, or neck.  
38 C.F.R. § 4.118, Diagnostic Code 7800.  The noncompensable 
disability rating reflected slight disfigurement of the head 
or face.  Moderately disfiguring scars would have been 
assigned a 10 percent disability rating.  A 30 percent 
disability rating would have been warranted in the case of 
severely disfiguring scars, especially if the scar produced a 
marked and unsightly deformity of the eyelids, lips or 
auricles.  A 50 percent disability rating would have been 
warranted in the case of a scar that was completely 
disfiguring or resulted in an exceptionally repugnant 
deformity of one side of the face or marked or repugnant 
bilateral disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 
7800 (2002).

Effective August 30, 2002, the rating criteria were revised.  
Under the new criteria, disfigurement of the head, face, or 
neck is assigned a 10 percent evaluation if there is one 
characteristic of disfigurement.  A 30 percent evaluation is 
warranted if there are visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features [nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips], or if there are two 
or three characteristics of disfigurement.  A 50 percent 
evaluation is authorized if there is visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
features or paired sets of features [nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips], or 
if there are four or five characteristics of disfigurement.  
An 80 percent evaluation is assigned for visible or palpable 
tissue loss and either gross distortion or asymmetry of three 
or more features or paired sets of features [nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips], or if there are six or more characteristics of 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2004).

The eight characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R. § 4.118, are: (1) A scar five or 
more inches (13 or more centimeters (cm.)) in length; (2) A 
scar at least one-quarter inch (0.6 cm.) wide at its widest 
part; (3) The surface contour of the scar is elevated or 
depressed on palpation; (4) The scar is adherent to 
underlying tissue; (5) The skin is hypo- or hyper-pigmented 
in an area exceeding six square inches (39 sq. cm.); (6) The 
skin texture is abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. cm.); 
(7) There is underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.); (8) The skin is 
indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2004).

Moreover, under the criteria that became effective August 30, 
2002, a 10 percent evaluation is authorized for superficial, 
unstable scars.  38 C.F.R. § 4.118, Diagnostic Code 7803 
(2004).  A note following this diagnostic code provides that 
an unstable scar is one where, for any reason, there is 
frequent loss of covering of the skin over the scar.  In 
addition, a 10 percent evaluation is authorized for 
superficial scars that are painful on examination.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2004).  Notes following 
Diagnostic Codes 7803 and 7804 provide that a superficial 
scar is one not associated with underlying soft tissue 
damage.

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeals process has been concluded, the version of the law or 
regulation most favorable to the appellant must apply, unless 
Congress or the Secretary provides otherwise, which is not 
the case here.  See VAOPGCPREC 3-2000 (April 10, 2000).  If 
the amendment is more favorable, the Board must apply that 
provision to rate the disability for periods from and after 
the effective date of the regulatory change, and apply the 
prior regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  Id.

In this case, the regulation prior to the August 2002 
amendment was more beneficial to the veteran's case.  
Therefore, the Board has the duty to adjudicate the veteran's 
claim under the old regulation for any period prior to the 
effective date of the new diagnostic codes, as well as under 
the new diagnostic code for the period beginning on the 
effective date of the new provisions.  Wanner v. Principi, 17 
Vet. App. 4, 9 (2003).  Inasmuch as the veteran has been 
provided with both the old and the revised regulations, and 
the RO has rated the disability under both regulations, the 
Board may proceed in making a determination without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Here, the veteran's scar has been described as a 
hyperpigmented, irregularly shaped scar that is 3.5 inches in 
length.  During an April 2004 VA exam, the scar was assessed 
as causing mild impairment.  The VA examiner stated that 
there was no adherence to underlying tissue, no elevation and 
no depression and that the scar was no unstable.  There was 
no evidence of inflammation, edema or keloid formation.  
There was no reported pain on examination.  The Board has 
examined the photographs in the claims folder, which support 
this conclusion.  The Board concludes that these findings of 
a hyperpigmented, irregularly shaped scar with mild 
impairment are not commensurate with severe scars producing a 
marked and unsightly deformity of eyelids, lips, or auricles, 
and a higher rating is not warranted under the prior version 
of Diagnostic Code 7800. 38 C.F.R. § 4.7.

With respect to the revised version of Diagnostic Code 7800, 
none of the 8 characteristics of disfigurement have been 
demonstrated on examination or in the photographs.  The 
veteran's scar has been described as only 3.5 cm long.  
Although there is some hyperpigmentation, it does not 
encompass an area exceeding six square inches (39 sq. cm.), 
as the scar itself is not that large.  Examiners have stated 
that there was no elevation or depression on the surface 
contour and on palpation, no pain, and no adherence to 
underlying tissue.  Additionally, there were no findings of 
missing underlying soft tissue.  Accordingly, the veteran's 
facial scar does not more nearly approximate the criteria for 
an evaluation in excess of 10 percent under the new criteria.  
38 C.F.R. § 4.118, Diagnostic Code 7800 (2004).

Other potentially applicable rating criteria are also not 
helpful here.  Diagnostic Codes 7803 and 7804 allow a maximum 
disability rating of 10 percent and are, thus, not helpful in 
getting a higher evaluation.  38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804 (2002 and 2004).  Nor would separate ratings 
be warranted under either of these diagnostic codes, because 
the veteran's scar has been described as nontender and 
stable.  See Esteban v. Brown, 6 Vet. App. 296, 261-62 
(1994).





ORDER

1.  Entitlement to an increased rating for hemorrhoids, 
evaluated as 10 percent disabling is denied.

2.  Entitlement to an increased rating for a scar on the left 
cheek, initially evaluated as 10 percent disabling is denied.




	                        
____________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


